Notice of Pre-AIA  or AIA  Status
The present application filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an RCE filed on 3/18/2021; claims 1, 3-5, 7-9, 11, and 13-16 are pending; wherein independent claims 1 and 15 are amended, claim 16 is new.
Response
2.	Due to the above RCE, new grounds of rejections are submitted herein; prior rejections on 12/21/2020 are withdrawn.
Applicant argues that new amended limitations are not disclosed in the cited references; the examiner submits that these limitations were rejected previously in dependent claims 6, 2, and 10 accordingly in that order. 
	The examiner also submits that the test for obviousness is not whether the features of the reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the references make obvious to one of ordinary ski in the art (In re Bozek, 163 USPQ 545; In re Richman, 165 USPQ 509; In re Beckum, 169 USPQ 47’ Om re Sneed, 218 USPQ 385).
	It is not necessary that the references actually suggest, expressly or in so many words, the changes or improvements that applicant has made. The test for combine references is what the references as a whole would have suggested to one of ordinary skill in the art (In re Sheckler, 168 USPQ 716; In re McLaughlin 170 USPQ 209; In re Young, 159 USPQ 725).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

3.  Claims 1, 3-5, 7-9, 11, and 13-16 are rejected under 35 U.S.C. 103(a) as unpatentable over Penilla et al., (US Pub 20170140757 A1), in view of Ohki, (US Pub. 20100184453 A1), in view of Ahn et al., (US Pub. 20170078386 A1), and in view of Jiang (US Pub. US 20080287150 A1).
A. Per independent claims 1, and 15:    Penilla et al, suggest an apparatus, and an associating method for recommending a function of a vehicle (i.e., displaying a movie/weather/travel site, see Penilla et al., para. [0037]; and Fig. 9A suggests about using a Smart Phone 210a or a Portable Computer 210c to control a movement of a vehicle i.e., activation a Vehicle Mechanical function 922), comprising:
a communication circuit configured to communicate with an external device (i.e., sending a voice command/input using a microphone to interfacing to a vehicle network- see Penilla et al., para. [0012]-[0013], [0026]);
an output device configured to provide information to a user of the vehicle; (i.e., speaker, graphic display - see Penilla et al., para. [0158], claim 19);
 a memory (see Penilla et al., para. [0013]); and
a processor configured to be electrically connected with the communication circuit, the output device, and the memory (see Penilla et al., para. [0013]), wherein the processor is configured to:

extract event information associated with movement of the user from the message associated with the user (see Penilla et al., para. [0151]); and
when a specified condition corresponding to the event information is met, output notification, wherein the notification is configured to recommend execution of a task associated with the event information using the output device (i.e., routes are changed to quickest based on traffic/accident information - see Penilla et al., the abstract, para. [0013], [0151]).
Penilla et al., do not expressly disclose that “output the notification that is configured to inquire about whether to execute a route guidance to a location corresponding to the event information”.
However, the content of this claimed output is merely a non-functional descriptive material that do not change the feature of outputting related/concerned issue: generating a guidance to a requested destination; which has been disclosed by Ohki (para [0003]).
Penilla et al., do not expressly disclose about generating the event information by analyzing the message associated with the user, wherein the event information comprises at least a portion of purpose information, date information, time information, location information, or title information (a limitation of previous rejected claim 6).
	However, Ahn et al., suggest that claimed concept for presenting/generating a message content having related purpose information (see Ahn et al., para. [0036], [0046], and claim 1).
	Penilla et al., and Ohki do not disclose that the message (from an external source) associated with the user comprises at least a portion of an electronic mail (e-mail), a short message service (SMS) message, an instant message, or a messenger message to identify the user as a recipient or a sender (a limitation of previous rejected claim 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine both Penilla et al., Ohki, Ahn et al., and Jiang et al., to disclose about sending a SMS message to a vehicle because quick and accurate commands have been efficient and have been readily available for a moving vehicle.
Penilla et al., also suggest to provide a current time within available time corresponding to related information (see Penilla et al., [0039], [0125], [0361]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Penilla et al., with Ohki, and Ahn et al., to disclose about outputting a route guidance to a location corresponding to the event information because they are both performing a same navigation task using remote servers and a GPS (see Ohki, Fig. 2).
B. Per dependent claim 3: Penilla et al., teach that a message associated with the user comprises a text message obtained from an utterance (i.e., an emotional/weak sound/a vocal expression, or a facial expression) of the user or an utterance of a party speaking with the user (see Penilla et al., claim 14).
C. Per dependent claim 13: Penilla et al., teach that the output device at least one of a speaker or a display 162 (see Penilla et al., FIG. 4, ref. 162).
D. Per dependent claim 14: Penilla et al., teach that the notification comprises at least one of a voice notification or a notification message (see Penilla et al, para. [0200], [0262]).
E. Per dependent claim 4: Penilla et al., do not disclose about extract an updated message from the message associated with the user, wherein the message is stored in the external device.
However, Ahn et al., suggest that claimed idea (see Ahn et al., para. [0029].[0039]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine both Penilla et al., Ohki, Ahn et al., and Jiang to disclose about extracting a message to interpret its content because a message can be extracted and is saved in appropriate places for later uses.
F. Per dependent claim 5:  Penilla et al., do not disclose about classify the message associated with the user into a plurality of groups depending on an intent of the user that is included in the message associated with the user.
	However, Ahn et al., suggest that claimed concept for easy retrieving (see Ahn et al., para. [0049], [0068]).
G. Per dependent claim 7:  Ahn et al., suggest to store the event information in an event database in order of time corresponding to the event information since they are a database capability for sorting data (see Ahn et al., para. [0029], [0039]).
H. Per dependent claim 11:  The rationales and references for a rejection of claim 1 are incorporated.
It has been known that including a current location information in a database would be beneficial to a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Penilla et al., and Ohki with the Official Notice to use a number of recommendations/approvals associating with a specific category of database to increase a proper decision whether to output a notification; this limitation is also a design choice because this is a structure of an apparatus.

	The rationales and references for claim 7’s rejection are incorporated.
Penilla et al., and Ahn et al., do not disclose about when the event information is associated with reservation cancellation, delete an event corresponding to the reservation cancellation from the event management DB.
However, Koshy suggests about an ability of a database to update information taken into account deleting information (see Koshy, [0085], [0236], [0342]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Penilla et al., Ohki, Ahn et al., and Jiang with Koshy to disclose about updating information to fulfillment latest available database.
5.	Dependent claims 9, and 16 are rejected under 35 U.S.C. 103(a) as unpatentable over Penilla et al., in view of Ohki, Ahn et al, Jiang, and in view of the Official Notice.
A. Per dependent claim 9:  The rationales and references for a rejection of claim 1 are incorporated.
Penilla et al., suggest about determining recommendations based on a number of recommendations/approvals associating with a category including specific event information (see Penilla et al., para. [0093], [0296]).
	Penilla et al., do not disclose that recommendations, and approvals are associated with a category.
	However, the examiner takes an Official Notice here that Amazon.com’s practice (a practicing about online computer technology as applicant) have shown that a category of item is 
B. Per dependent claim 16:  The rationales and references for a rejection of claim 1 are incorporated.
Per claim 16. (New) The apparatus of claim 1, wherein the processor is configured to: output the notification that inquires about whether to execute a route guidance to a requested location at a particular time corresponding to the event information.
	The Official Notice is taken here that claim 16 is directed to a physical structure (i.e., an apparatus), using a processor to response/output a route guidance at a requested time.
This claim requires a vehicle’s processor having a capability to output a route guidance to a location according to a request.
The examiner submits that a vehicle’s processor has been known to display an output on-screen. This output has been a familiar query of “YES/NO” for a re-route (e.g., due to an on-going accident, the polices block a user planned route to a destination).
An example is US Pub. 2014/0343837 A1 by NISHIBASHI et al., Fig. 9 suggests a YES/NO query ST23, if the user enters a YES, the processor will perform ST17 “Give Information about Road Number by at least One of Display and Voice Output”.
Therefore, adding this claimed limitation does not involve an inventive concept.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Penilla et al., Ohki , Ahn et al., Jiang with the Official Notice to have an interface between a user and a GPS to re-route or to find a new route according to a user’s selection.
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662